—Judgment unanimously reversed, on the law, without costs, and matter remitted to Court of Claims for further proceedings, in accordance with the following memorandum: Since the court, in this appropriation proceeding, gave no explanation as to how it arrived at its value for the buildings and there is no range of values for that component of the award in the record, we must reverse the judgment (see, 1250 *344Cent. Park Ave. v State of New York, 58 AD2d 688). We remit the matter to the trial court for a new decision and a new trial should the Trial Judge deem it appropriate. In the event of a new trial, the parties should exchange any additional appraisals beforehand. (Appeals from judgment of Court of Claims, Hanifin, J.—appropriation.) Present—Doerr, J. P., Boomer, O’Donnell and Pine, JJ.